Exhibit 10.1

 
 
SIPEX CORPORATION
 
as the Company
 
 
and
 
RODFRE HOLDINGS LLC,
 
as the Purchaser
 
SECURITIES PURCHASE AGREEMENT
 
 
Dated as of January 19, 2006

1

TABLE OF CONTENTS

Page

         
SECTION 1. Purchase and Sale of Note
    1  
SECTION 2. Purchaser’s Representations and Warranties
    2  
SECTION 3. Representations, Warranties and Covenants of the Company
    5  
SECTION 4. Covenants
    11  
SECTION 5. Conditions to the Company’s Obligation to Close
    13  
SECTION 6. Conditions to Purchaser’s Obligation to Purchase
    14  
SECTION 7. Miscellaneous
    16  

SCHEDULE

Schedule A Wire Instructions

EXHIBITS

     
Exhibit A
  Form of Note
 
 

Exhibit B
  Form of Deed of Trust
 
 

Exhibit C
  Secretary’s Certificate
 
 




2

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of January 19,
2006, by and between Sipex Corporation, a Delaware corporation (the “Company”),
and Rodfre Holdings LLC (the “Purchaser”), a Delaware Limited Liability Company.

THE PARTIES TO THIS AGREEMENT enter into this Agreement on the basis of the
following facts, intentions and understandings:

A. In accordance with the terms and conditions of this Agreement, the Company
has agreed to issue and sell, and the Purchaser has agreed to purchase the
Company’s 9% Secured Note with convertible interest due January, 2008 in an
aggregate amount of U.S. $7,000,000 (the “Principal Amount”) (such note, in the
form attached hereto as Exhibit A, as the same may be amended, modified or
supplemented from time to time in accordance with the terms thereof, the “Note”)
The annual Interest of the Note shall be, at the option of the Purchaser,
convertible into shares of the common stock, $0.01 par value per share (the
“Common Stock”), of the Company on the terms set forth in the Note. The shares
of Common Stock issuable upon conversion of the accrued Interest on the Note are
referred to herein collectively as the “Conversion Shares.” The Note and the
Conversion Shares are referred to herein as the “Securities.”

B. This Agreement and the Note, and each of the other agreements entered into by
the parties hereto in connection with the transactions contemplated by this
Agreement (the “Transaction”) are referred to herein collectively as the
“Transaction Documents.”

NOW THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Purchaser
hereby agree as follows:

SECTION 1. Purchase and Sale of Note. (a) Closing of Note. (1) Upon the
satisfaction (or written waiver) of the conditions set forth in Sections 5 and 6
of this Agreement, the Company shall issue and sell to Purchaser, and Purchaser
agrees to purchase from the Company, the Note (the “Closing”). The price to be
paid by the Purchaser for the Note shall be $7,000,000 USD.

(2) The date and time of the Closing (the “Closing Date”) shall be 8:00 a.m.,
California time, on January 19, 2006 (or such other date as the parties may
specify), subject to the satisfaction (or waiver) of the conditions set forth in
Sections 6 and 7 of this Agreement. The Closing shall occur on the Closing Date
at the offices of Wilson Sonsini Goodrich & Rosati, 650 Page Mill Road, Palo
Alto, California 94304 or at such other places as the parties may agree.

(b) Form of Payment. On the Closing Date, (i) Purchaser shall pay the Company
for the Note to be issued and sold to such Purchaser on such Closing Date, by
wire transfer of immediately available funds in accordance with the Company’s
written wire instructions attached hereto on Schedule A, and (ii) the Company
shall deliver to Purchaser a properly authenticated Note representing the
principal amount of the Note , duly executed on behalf of the Company and
registered in the name of the Purchaser, that the Purchaser is purchasing from
the Company pursuant to this Agreement.SECTION 2. Purchaser’s Representations
and WarrantiesPurchaser represents and warrants to the Company that as of the
date hereof and the Closing Date:

(a) Investment Purpose. Purchaser is acquiring the Note and upon conversion of
the Note owned by it, will acquire the Conversion Shares then issuable upon
conversion thereof, for its own account for investment only and not with a view
toward, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales or distributions registered or exempted under
the Securities Act.

(b) Accredited Investor Status. Purchaser is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D under the Securities Act as of
the date of this Agreement.

(c) Reliance on Exemptions. Purchaser understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Purchaser set forth herein and in the Note in order to
determine the availability of such exemptions and the eligibility of Purchaser
to acquire the Securities.

(d) Information. Purchaser believes it (i) has been furnished with or believes
it has had full access to all of the information that it considers necessary or
appropriate for deciding whether to purchase the Securities, (ii) has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Securities, (iii) can bear the
economic risk of a total loss of its investment in the Securities and (iv) has
such knowledge and experience in business and financial matters so as to enable
it to understand the risks of and form an investment decision with respect to
its investment in the Securities. Neither such inquiries nor any other due
diligence investigations conducted by Purchaser or its advisors, if any, or its
representatives shall limit, modify, amend or affect the Company’s
representations and warranties contained in this Agreement and the Purchaser’s
right to rely thereon.

(e) No Governmental Review. Purchaser understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of an investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

(f) Transfer or Resale. Purchaser understands that, except as provided in
Section 5 herein, none of the Securities have been or will be registered under
the Securities Act or any state securities laws, and the Securities may not be
offered for sale, sold, assigned or transferred without registration under the
Securities Act or an exemption therefrom and that, in the absence of an
effective registration statement under the Securities Act, such Securities may
only be sold under certain circumstances as set forth in the Securities Act, it
being understood that nothing in this Agreement shall restrict any transfer of
Securities to (a) the Company or (b) an affiliate of the holder of such
Securities (provided that in the case of (b) above the transferor furnishes the
Company with such certifications, legal opinions or other information as the
Company may reasonably request to confirm that such transfer is being made
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act).

(g) Legends.

(1) Purchaser understands that, until the later of (i) the end of the holding
period under Rule 144(k) of the Securities Act (or any successor provision) and
(ii) such time as Purchaser ceases to be an “affiliate” of the Company as such
term is defined in Rule 144 of the Securities Act, the Note (and all securities
issued in exchange therefor or in substitution thereof, other than Conversion
Shares, which shall bear the legend set forth in Section 2(g)(2) of this
Agreement, if applicable) shall bear a legend in substantially the following
form:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR AN
EXEMPTION THEREFROM.

The legend set forth above shall be removed and the Company shall issue a new
Note of like tenor and aggregate principal amount and which shall not bear the
restrictive legends required by this Section 2(g)(1), (i) if, in connection with
a sale transaction, such holder provides the Company with an opinion of counsel
reasonably acceptable to the Company to the effect that a public sale,
assignment, pledge or transfer of the Note may be made without registration
under the Securities Act, or (ii) upon expiration of the two-year holding period
under Rule 144(k) of the Securities Act (or any successor rule). The Company
shall not require such opinion of counsel for the sale of Securities in
accordance with Rule 144 of the Securities Act in the event that the Seller
provides such representations that the Company shall reasonably request
confirming compliance with the requirements of Rule 144.

(2) Such Purchaser understands that, until the later of (i) the end of the
holding period under Rule 144(k) of the Securities Act (or any successor
provision) with respect to the Conversion Shares issued upon any conversion of
the Note, and (ii) such time as Purchaser ceases to be an “affiliate” of the
Company as such term is defined in Rule 144 of the Securities Act, any stock
certificate representing Conversion Shares issued upon such conversion of the
Note shall bear a legend in substantially the following form unless the Note
submitted for conversion, does not bear the legend specified in Section 2(g)(1):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN EXEMPTION
THEREFROM.

The legend set forth above shall be removed and the Company shall issue the
Conversion Shares without such legend to the holder of the Conversion Shares
upon which it is stamped, (i) if such Conversion Shares have been resold or
transferred pursuant to the registration statement contemplated by Section 5
herein and the registration statement was effective at the time of such
transfer, (ii) if, in connection with a sale transaction, such holder provides
the Company with an opinion of counsel reasonably acceptable to the Company to
the effect that a public sale, assignment, pledge or transfer of the Conversion
Shares may be made without registration under the Securities Act, or (iii) upon
the later of (a) expiration of the two-year period under Rule 144(k) of the
Securities Act (or any successor rule) and (b) such time as Purchaser ceases to
be an “affiliate” of the Company as such term is defined in Rule 144 of the
Securities Act. The Company shall not require such opinion of counsel for the
sale of Conversion Shares in accordance with Rule 144 of the Securities Act,
provided that the Seller provides such representations that the Company shall
reasonably request confirming compliance with the requirements of Rule 144.

(3) Purchaser understands that, in the event Rule 144(k) as promulgated under
the Securities Act (or any successor rule) is amended to change the two-year
period under Rule 144(k) (or the corresponding period under any successor rule),
(i) each reference in Sections 2(g)(1) and 2(g)(2) of this Agreement to “two
(2) years”, the “two-year period” or “two-year holding period” shall be deemed
for all purposes of this Agreement to be references to such changed period, and
(ii) all corresponding references in the Note shall be deemed for all purposes
to be references to the changed period, provided that such changes shall not
become effective if they are otherwise prohibited by, or would otherwise cause a
violation of, the then-applicable federal securities laws.

(h) Authorization; Enforcement; Validity. The Transaction Documents have been
duly and validly authorized, executed and delivered on behalf of Purchaser and
are valid and binding agreements of Purchaser enforceable against Purchaser in
accordance with their terms, subject as to enforceability to general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as the indemnification agreements of Purchaser may be
legally unenforceable.

(i) Residency. Purchaser is a resident of that country or state specified in its
address on the signature page hereto and executed by it.

(j) Additional Acknowledgement. Purchaser acknowledges that it has independently
evaluated the merits of the transactions contemplated by this Agreement and the
Note and that it has independently determined to enter into the transactions
contemplated hereby and thereby.

With the exception of Section 2(h), the Purchaser’s representations and
warranties made in this Section 2 are made solely for the purpose of permitting
the Company to make a determination that the offer and sale of the Note pursuant
to this Agreement complies with applicable United States federal and state
securities laws and not for any other purpose. Accordingly, other than
Section 2(h), the Company should not rely on such representations and warranties
for any other purpose.

SECTION 3. Representations, Warranties and Covenants of the CompanyThe Company
hereby represents and warrants to, and covenants with, the Purchaser that as of
the date hereof subject to such exceptions as set forth in the letter from the
Company to Purchaser dated as of the date hereof (the “Disclosure Letter”):

(a) Organization. The Company is duly organized and validly existing in good
standing under the laws of the jurisdiction of its organization. Each of the
Company and its subsidiaries listed on Exhibit 21.1 to its Annual Report on Form
10-K for the year ended December 31, 2003 (the “Subsidiaries”) has full power
and authority to own, operate and occupy its properties and to conduct its
business as presently conducted and as described in the Company’s Annual Report
on Form 10-K for the year ended December 31, 2003, including all exhibits,
supplements and amendments thereto, and the Company’s Quarterly Report on Form
10-Q for the quarter ended October 2, 2004, including all exhibits, supplements
and amendments thereto and current report on Form 8-K (the “SEC Filings”), and
is registered or qualified to do business and in good standing in each
jurisdiction in which the failure to be so qualified would have a Material
Adverse Effect, and to the Company’s knowledge, no proceeding has been
instituted in any such jurisdiction, revoking, limiting or curtailing, or
seeking to revoke, limit or curtail, such power and authority or qualification.
As used in this Agreement, “Material Adverse Effect” means any material adverse
effect upon (i) the business, financial condition, results of operations,
assets, properties or operations of the Company and its Subsidiaries, considered
as one enterprise, or (ii) the Company’s ability to perform its obligations
under this Agreement. No subsidiary of the Company is a “significant subsidiary”
of the Company as such term is defined in Rule 1-02(w) of Regulation S-X.

(b) Due Authorization and Valid Issuance. Except as set forth in Section 3(b) of
the Disclosure Letter, the Company has all requisite power and authority to
execute, deliver and perform its obligations under the Transaction Documents,
and the Transaction Documents and the transactions contemplated thereby have
been duly authorized by the Company and its Board of Directors and no further
consent or authorization by the Company, or its shareholders is required. Each
of the Transaction Documents has been validly executed and delivered by the
Company and constitutes the legal, valid and binding agreement of the Company
enforceable against the Company in accordance with its terms, except as rights
to indemnity and contribution may be limited by state or federal securities laws
or the public policy underlying such laws, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). The Note being purchased by the Purchaser hereunder will,
upon issuance pursuant to the terms hereof, be duly authorized, validly issued,
fully paid and nonassessable, and shall be free from all liens, claims and
encumbrances, except encumbrances or restrictions arising under U.S. federal or
state securities laws, with respect to the issuance thereof, and the Purchaser
shall be entitled to all the rights set forth therein.

(c) Non-Contravention. The execution, delivery and performance of the
Transaction Documents, including without limitation the issuance and sale of the
Note to be sold by the Company under the Transaction Documents, the fulfillment
of the terms of the Transaction Documents and the consummation of the
transactions contemplated thereby, will not constitute a violation of, or
default (with the passage of time or otherwise) under (i) any bond, debenture,
note or other evidence of indebtedness, lease, contract, indenture, mortgage,
deed of trust, loan agreement, joint venture or other agreement or instrument to
which the Company or any Subsidiary is a party or by which it or any of its
Subsidiaries or their respective properties are bound when such violation,
conflict or default, individually, or in the aggregate, would have a Material
Adverse Effect, (ii) the articles of organization, by-laws or other
organizational documents of the Company or any Subsidiary, or (iii) any law,
administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to the Company or any
Subsidiary or their respective properties when such violation, conflict or
default would have a Material Adverse Effect. In addition, the execution,
delivery and performance of the Transaction Documents, including without
limitation the issuance and sale of the Note to be sold by the Company under the
Transaction Documents, the fulfillment of the terms of the Transaction Documents
and the consummation of the transactions contemplated thereby, will not result
in the creation or imposition of any lien, encumbrance, claim, security interest
or restriction whatsoever upon any of the properties or assets of the Company or
any Subsidiary (other than (i) the lien of the Deed of Trust on the property to
be subject to the Deed of Trust or (ii) an acceleration of indebtedness pursuant
to any obligation, agreement or condition contained in any bond, debenture, note
or any other evidence of indebtedness or any indenture, mortgage, deed of trust
or any other agreement or instrument to which the Company or any Subsidiary is a
party or by which any of them is bound or to which any of the property or assets
of the Company or any Subsidiary is subject where such lien or other restriction
would have a Material Adverse Effect. Except for such filings and clearances, if
any, as may be required by the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended (the “HSR Act”), no consent, approval, authorization or other
order of, or registration, qualification or filing with, any regulatory body,
administrative agency, or other governmental body in the United States or any
other person is required for the execution, delivery and performance of the
Transaction Documents, including without limitation the valid issuance and sale
of the Securities to be sold pursuant to the Transaction Documents, other than
such as have been made or obtained, and except for any post-closing securities
filings or notifications required to be made under federal or state securities
laws. Assuming the accuracy of the representations made by Purchaser in
Section 2, the issuance by the Company of the Note is exempt from registration
under the Securities Act and the issuance of the Conversion Shares upon
conversion the Note, will be exempt from registration under the Securities Act
under applicable rules and regulations as currently in effect.

(d) Capitalization. The Company’s authorized capital stock as of January 11,
2006 consisted of (i) 60,000,000 shares of Common Stock, $0.01 par value per
share, of which 35,550,378 shares are issued and outstanding, 4,507,521 are
reserved for issuance under the Company’s 1994 Stock Option and Incentive Plan,
1996 Stock Option and Incentive Plan, 1996 Non-Employee Director Stock Option
Plan, 1997 Incentive Stock Option Plan, Sipex Corporation 1999 Stock Plan, 2000
Non-Qualified Stock Option Plan, 2002 Nonstatutory Stock Option Plan, and 1996
Employee Stock Purchase Plan (such plans collectively, “Employee Benefit
Plans”), 3,144,274 shares are reserved for issuance pursuant to options outside
the Employee Benefit Plans, and (ii) 1,000,000 shares of Preferred Stock, $0.01
par value per share, of which no shares are issued and outstanding. The Company
has not issued any capital stock since that date other than pursuant to (i) the
Employee Benefit Plans, or (ii) upon exercise of outstanding warrants or options
disclosed in the SEC Filings. The Company has no stock option or stock purchase
plans or other equity incentive plans of any kind other than the Employee
Benefit Plans. The Conversion Shares to be issued by the Company pursuant to the
Transaction Documents have been duly authorized, and when issued in accordance
with the terms of the Transaction Documents, will be duly and validly issued,
fully paid and nonassessable and will be free from all taxes, liens and charges
with respect to the issuance thereof, with the holder thereof entitled to all
rights accorded to holders of Common Stock of the Company, generally. The
outstanding shares of capital stock of the Company have been duly and validly
issued and are fully paid and nonassessable, have been issued in compliance with
all federal and state securities laws, and were not issued in violation of any
preemptive rights or similar rights to subscribe for or purchase securities.
Except as set forth herein or in the SEC Filings, there are no (i) outstanding
rights (including, without limitation, preemptive rights with respect to
issuances by the Company of any securities, including without limitation the
Securities, of the Company), warrants or options to acquire, or instruments
convertible into or exchangeable for, any unissued shares of capital stock or
other equity interest in the Company or any Subsidiary, (ii) contracts,
commitments, agreements, understandings or arrangements of any kind to which the
Company is a party or of which the Company has knowledge and relating to the
issuance or sale of any capital stock of the Company or any Subsidiary, or of
any such convertible or exchangeable securities or any such rights, warrants or
options, (iii) outstanding securities or instruments of the Company or any
Subsidiary that contain any redemption or similar provisions, and there are no
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to redeem a security of the Company or any
Subsidiary, (iv) securities or other instruments containing anti-dilution or
similar provisions that will be triggered by the issuance of any of the
Securities under this Agreement, or (v) stock appreciation rights or “phantom
stock” plans or agreements or any similar plan or arrangement. No further
approval or authorization of any stockholder, the Board of Directors of the
Company or others is required for the issuance and sale of the Securities. The
Company owns the entire equity interest in each of its Subsidiaries, free and
clear of any pledge, lien, security interest, encumbrance, claim or equitable
interest, other than as described in the SEC Filings. The Company has no
outstanding indebtedness for borrowed money and no agreement regarding
borrowings, other than pursuant to that certain Loan and Security Agreement,
dated as of July 21, 2005, as amended (the “SVB Indebtedness”). Except as
disclosed in the SEC Filings, there are no shareholder rights plans,
stockholders agreements, voting agreements or other similar agreements with
respect to the Common Stock to which the Company is a party or, to the knowledge
of the Company, between or among any of the Company’s stockholders.

(e) Legal Proceedings. There is no material action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened to which the Company or any Subsidiary is or may be a party
or of which the business, property, Common Stock, officers or directors (in
their capacities as such) of the Company or any Subsidiary is subject that is
not disclosed in the SEC Filings, except where the same would not result, either
individually or in the aggregate, in a Material Adverse Effect.

(f) No Violations. Except as disclosed in the SEC filings neither the Company
nor any Subsidiary (i) is in violation of its charter, bylaws, or other
organizational document, (ii) is in violation of any law, administrative
regulation, ordinance or order of any court or governmental agency, arbitration
panel or authority applicable to the Company or any Subsidiary, which violation,
individually or in the aggregate, would be reasonably likely to have a Material
Adverse Effect, or (iii) is in default (and there exists no condition which,
with the passage of time or otherwise, would constitute a default) in any
respect in the performance of any bond, debenture, note or any other evidence of
indebtedness in any indenture, mortgage, deed of trust or any other agreement or
instrument to which the Company or any Subsidiary is a party or by which the
Company or any Subsidiary is bound or by which the properties of the Company or
any Subsidiary are bound, which would be reasonably likely to have a Material
Adverse Effect.

(g) Governmental Permits, Etc. Each of the Company and its Subsidiaries has all
necessary franchises, licenses, certificates and other authorizations from any
foreign, federal, state or local government or governmental agency, department,
or body that are currently necessary for the operation of the business of the
Company and its Subsidiaries as currently conducted and as described in the SEC
Filings except where the failure to currently possess any such franchise,
license, certificate or other authorization would not have a Material Adverse
Effect.

(h) Intellectual Property. Except as specifically disclosed in the SEC Filings,
(i) each of the Company and its Subsidiaries owns or possesses sufficient rights
to use all patents, patent rights, trademarks, copyrights, licenses, inventions,
mask works, trade secrets, trade names, know-how, moral rights, confidential and
proprietary information, compositions of matter, formulas, designs and
proprietary rights (collectively, “Intellectual Property”) described or referred
to in the SEC Filings as owned or possessed by it or that are necessary for the
conduct of its business as now conducted or as described in the SEC Filings,
except where the failure to currently own or possess would not have a Material
Adverse Effect, and (ii) to the Company’s knowledge, neither the Company nor any
of its Subsidiaries is infringing, or has received any notice of or has any
knowledge of any asserted infringement by the Company or any of its Subsidiaries
of, any rights of a third party with respect to any Intellectual Property that,
individually or in the aggregate, would have a Material Adverse Effect. To the
Company’s knowledge, there is no claim, action or proceeding being overtly
threatened against, but which has not been made or brought against, the Company
or any of its Subsidiaries regarding its Intellectual Property or infringement
of other intellectual property rights which could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect. To the
Company’s knowledge, no third party has any ownership right, title, interest,
claim in or lien on any of the Intellectual Property and the Company has taken,
and in the future the Company will use its reasonable effort to take, all steps
reasonably necessary to preserve its legal rights in, and the secrecy of, all
the Intellectual Property. To the Company’s knowledge, there is no material
unauthorized use, infringement or misappropriation of any Intellectual Property
of the Company or any of the Subsidiaries by any third party.

(i) Environmental Matters.

(1) Except as would not reasonably be likely to result in a material liability
to the Company, no underground storage tanks and no amount of any substance that
has been designated by any governmental agency or by applicable federal, state
or local law to be radioactive, toxic, hazardous or otherwise a danger to health
or the environment, including without limitation, PCBs, asbestos, petroleum,
urea-formaldehyde and all substances listed as hazardous substances pursuant to
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended to date, or defined as a hazardous waste pursuant to the United
States Resource Conservation and Recovery Act of 1976, as amended to date, and
the regulations promulgated pursuant to said laws, but excluding routine
quantities of office and janitorial supplies (a “Hazardous Material”), are
present as a result of the actions of the Company, or, to the Company’s
knowledge, as a result of the actions of a third party, in, on or under any
property, including the land and the improvements, ground water and surface
water thereof, that the Company or any of its subsidiaries currently owns,
operates, occupies or leases, or to the Company’s knowledge, were present on any
other real property at the time it ceased to be owned, operated, occupied or
leased by the Company as a result of the actions of the Company, or to the
Company’s knowledge as a result of the actions of a third party.

(2) Except as would not reasonably be likely to result in a material liability
to the Company (in any individual case or in the aggregate), neither the Company
nor any Subsidiary has transported, stored, used, manufactured, disposed of or
arranged for the disposal of, released or exposed its employees or others to
Hazardous Materials in violation of any federal, state or local law, rule,
regulation, treaty or statute in effect before the Closing Date related to
protection of human health, safety, and the environment, including natural
resources (collectively, “Environmental Laws”).

(3) Except as would not reasonably be likely to result in a material liability
to the Company, the Company and the Subsidiaries currently hold and are in
compliance with all approvals, permits, licenses, clearances and consents
required under Environmental Laws for the conduct of the Company’s and the
Subsidiaries’ businesses as currently being conducted.

(4) No action, proceeding, revocation proceeding, amendment procedure, writ,
injunction or claim is pending, or to the Company’s knowledge, threatened,
alleging that the Company or any of the Subsidiaries are in violation of or
liable under any Environmental Law.

(j) No General Solicitation; No Integration. Neither the Company nor any other
person or entity authorized by the Company to act on its behalf has engaged in a
general solicitation or general advertising (within the meaning of Regulation D
of the Securities Act) of investors with respect to offers or sales of any of
the Securities. The Company has not, directly or indirectly, sold, offered for
sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) which, to its knowledge, is or will
be integrated with the Conversion Shares and/or the Note sold pursuant to this
Agreement.

(k) Interested Party Transactions. Except as set forth in Section 3(k) of the
Disclosure Letter, to the knowledge of the Company, except as set forth in the
SEC Filings, no officer or director of the Company or the Subsidiaries or any
“affiliate” or “associate” (as those terms are defined in Rule 405 promulgated
under the 1933 Act) of any such person has had, either directly or indirectly, a
material interest in: (i) any person or entity which purchases from or sells,
licenses or furnishes to the Company any goods, property, technology,
intellectual or other property rights or services; or (ii) any contract or
agreement to which the Company is a party or by which it may be bound or
affected.

(l) No Material Adverse Change. Since December 31, 2005, the Company has not
experienced or suffered events or conditions which have, in the aggregate,
caused a Material Adverse Effect.

(m) Compliance. The Company’s Common Stock is registered pursuant to Section
12(g) of the Exchange Act, and the Company has taken no action designed to, or
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act, nor has the Company received any notification that the
Securities and Exchange Commission (the “SEC”) or the NASD is contemplating
terminating such registration.

(n) No Manipulation of Stock. The Company has not taken and will not, in
violation of applicable law, take any action designed to or that might
reasonably be expected to cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the transactions contemplated hereby
or the sale or resale of the Conversion Shares.

(o) Company not an “Investment Company”. The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company is not, and immediately after receipt of
payment for the Shares will not be, an “investment company” or an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act and shall conduct its business in a manner so that it will not
become subject to the Investment Company Act.

(p) Brokers or Finders. The Company has not incurred, and shall not incur,
directly or indirectly, any liability for any brokerage or finders’ fees or
agents’ commissions or any similar charges in connection with this Agreement or
any transaction contemplated hereby.

(q) Deed of Trust. Except for the recording of a Notice of Intent to Preserve
Security Interest pursuant to California Civil Code Sections 880.310-880.370,
after the Deed of Trust (as defined in Section 6(a) hereof) has been recorded in
the Official Records of Santa Clara County, California, it will not be necessary
to re-record, re-register or re-file the Deed of Trust in order to maintain the
priority of the liens and security interests created thereby. There will be no
mortgage taxes or filing fees payable upon the recording and filing of such
documents except (i) normal recording and filing fees payable to the County
Recorder of Santa Clara County, California in connection therewith,
(ii) transfer taxes assessed in connection with any transfer of the Property (as
defined in the Deed of Trust) or interest therein, and (iii) any fee or charge
payable to any entity whose services may have been used to assist in such
recordation and filing.

(r) Canadian Representations. The Company further represents and warrants to the
Purchaser that, as at the date of issuance of the Note, the Company is not a
“reporting issuer” (or the equivalent) in any Canadian provincial or territorial
jurisdiction.

(s) Employee Benefits Plans. The Company does not currently have a guaranteed
pension plan under §§302, 4041, 4042, 4043, 4063, 4065, 4066 and 4068 of ERISA,
or a multiemployer plan, under §§4041A, 4202, 4219, 4242, or 4245 of ERISA.

SECTION 4. Covenants (a) Reasonable Efforts. The parties shall use all
reasonable efforts to timely satisfy each of the conditions described in
Sections 5 and 6 of this Agreement.

(b) Consents. The Company will use all reasonable efforts to obtain all
consents, approvals, authorizations or other orders of, or registration,
qualification or filing with, any regulatory body, administrative agency or
other governmental body in the United States or any other person that is
required for the execution, delivery and performance of the Transaction
Documents, including without limitation the valid issuance and sale of the
Securities to be sold pursuant to the Transaction Documents. The Purchase will
cooperate in good faith in assisting the Purchaser to fulfill this covenant.

(c) Form D; Blue Sky Laws. The Company shall file a Form D with respect to the
Securities as required under Regulation D and provide a copy thereof to the
Purchaser promptly after such filing. The Company shall take such action at its
own cost and expense, as the Company shall reasonably determine is necessary to
qualify the Securities for sale to the Purchaser pursuant to this Agreement
under applicable securities or “blue sky” laws of the states of the United
States or obtain exemption therefrom, and shall provide evidence of any such
action so taken to each Purchaser.

(d) Reservation of Shares. The Company and the Purchaser shall take all
commercially reasonable action necessary to at all times have authorized and
reserved for the purpose of issuance, no less than 100% of the number of shares
of Common Stock needed to provide for the issuance of the Conversion Shares on
each Conversion Date.

(1) Redemptions and Dividends. For so long as the Note is outstanding, without
the prior written approval of the Purchaser, the Company shall not repurchase,
redeem, or declare or pay any cash dividend or distribution on, any shares of
capital stock of the Company.

(e) No Encumbrance of Property. For so long as the Note is outstanding, without
the prior written approval of the Purchaser, the Company shall not create,
incur, assume or suffer to exist any mortgage, pledge, lien, security interest
or other encumbrance of any kind on the Property (as defined in the Deed of
Trust) except for (i) liens for taxes, assessments, fees and other governmental
charges, and for claims the payment of which is not yet overdue or is being
contested in good faith (and for which adequate reserves have been established
by the Company on its books in conformity with GAAP), (ii) statutory liens of
landlords, carriers, warehousemen, processors, mechanics, materialmen or
suppliers incurred in the ordinary course of business and securing amounts not
yet due or declared to be due by the claimant thereunder; (iii) liens or
security interests in favor of Purchaser or its affiliates; (iv) zoning
restrictions and easements, licenses, covenants and other restrictions affecting
the use of real property that do not individually or in the aggregate have a
material adverse effect on the ability of the Company and its Subsidiaries to
use such real property for its intended purpose in connection with its business;
or (v) matters disclosed in the title insurance report relating to the Property
prepared by First American Title Company in October 2002 in connection with the
issuance of the S&F Note.

(f) Regulatory Filings; Reasonable Efforts.

(i) Regulatory Filings. Each of the Company and Purchaser shall coordinate and
cooperate with one another and shall each use all reasonable efforts such that
as promptly as practicable after the date hereof, each of the Company and
Purchaser shall make all filings reasonably determined by the parties to be
required by any governmental entity in connection with the issuance of the Note
and the Conversion Shares and the transactions contemplated hereby, including,
without limitation, (i) Notification and Report Forms with the United States
Federal Trade Commission (the “FTC”) and the Antitrust Division of the United
States Department of Justice (“DOJ”) if and as required by the HSR Act,
(ii) other comparable filings pursuant to the merger notification or control
laws of any applicable jurisdiction, as agreed by the parties hereto and
(iii) any filings required under the Securities Act, the Exchange Act, any
applicable state or securities or “blue sky” laws and the securities laws of any
foreign country, or any other legal requirement relating to the issuance of the
Note and the Conversion Shares. Each of the Company and Purchaser will cause all
documents that it is responsible for filing with any governmental entity under
this Section 4(k) to comply in all material respects with all applicable legal
requirements.

(ii) Exchange of Information. The Company and Purchaser each shall promptly
supply the other with any information that may be required in order to
effectuate any filings or application pursuant to Section 4(k)(i). Except where
prohibited by applicable legal requirements, each of the Company and Purchaser
shall consult with the other prior to taking a position with respect to any such
filing, shall consider in good faith the views of one another in connection with
any analyses, appearances, presentations, memoranda, briefs, papers, arguments,
opinions and proposals before making or submitting any of the foregoing to any
governmental entity by or on behalf of any party hereto in connection with any
investigations or proceedings in connection with this Agreement or the
transactions contemplated hereby (including under any antitrust or fair trade
legal requirement), coordinate with the other in preparing and exchanging such
information and promptly provide the other with copies of all filings,
presentations or submissions (and a summary of any oral presentations) made by
such party with any governmental entity in connection with this Agreement or the
transactions contemplated hereby, provided that with respect to any such filing,
presentation or submission, each of the Company and Purchaser need not supply
the other with copies (or in case of oral presentations, a summary) to the
extent that any law, treaty, rule or regulation of any governmental entity
applicable to such party requires such party or its subsidiaries to restrict or
prohibit access to any such properties or information.

(iii) Notification. Each of the Company and Purchaser will notify the other
promptly upon the receipt of (i) any comments from any officials of any
governmental entity in connection with any filings made pursuant hereto and
(ii) any request by any officials of any governmental entity for amendments or
supplements to any filings made pursuant to, or information provided to comply
in all material respects with, any legal requirements. Whenever any event occurs
that is required to be set forth in an amendment or supplement to any filing
made pursuant to Section 4(k)(i), the Company or Purchaser, as the case may be,
will promptly inform the other of such occurrence and cooperate in filing with
the applicable governmental entity such amendment or supplement.

(iv) Limitation on Divestiture. Notwithstanding anything in this Agreement to
the contrary, nothing contained in this Agreement shall be deemed to require the
Company or Purchaser or any subsidiary or affiliate thereof to agree to any
divestiture by itself or any of its affiliates of shares of capital stock or of
any business, assets or property, or the imposition of any material limitation
on the ability of any of them to conduct their businesses or to own or exercise
control of such assets, properties and stock.

SECTION 5. Conditions to the Company’s Obligation to Close The obligation of the
Company to issue and sell the Note to the Purchaser at the Closing is subject to
the satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
Purchaser with prior written notice thereof:

(a) Transaction Documents. Purchaser shall have executed each of the Transaction
Documents to which it is a party and delivered the same to First American Title
Insurance Company (“Title Company”), 1737 North First Street, Suite 100, San
Jose CA 95112 (other than this Agreement, which shall have been delivered to the
Company), and the Title Company shall have issued or committed to issue to
Purchaser Title Company’s lender’s policy of title insurance (ALTA 1970 form)
for $7,000,000, insuring the first lien priority of the Deed of Trust, such
policy of title insurance to be in conformity with the Proforma Policy attached
hereto as Exhibit F, provided that Purchaser shall be the beneficiary.

(b) Payment of Purchase Price. Purchaser shall have delivered to the Company the
purchase price for the Note being purchased by such Purchaser at the Closing by
the Closing Date by wire transfer of immediately available funds pursuant to the
wire instructions attached hereto as Schedule A.

(c) Representations and Warranties; Covenants. The representations and
warranties of the Purchaser shall be true, correct and complete in all respects
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date
(which shall be true, correct and complete as of such date)), and the Purchaser
shall have performed, satisfied and complied with in all material respects the
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by such Purchaser at or prior to the
Closing Date.

SECTION 6. Conditions to Purchaser’s Obligation to PurchaseThe obligation of
Purchaser hereunder to purchase the Note from the Company at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for Purchaser’s sole
benefit and may be waived by Purchaser at any time in its sole discretion by
providing the Company with prior written notice thereof:

(a) Transaction Documents. The Company shall have (i) executed each of the
Transaction Documents and delivered the same to the Title Company (other than
this Agreement, which shall have been delivered to the Purchaser), (ii) executed
and delivered the Deed of Trust in the form attached hereto as Exhibit B to the
Title Company, for recordation in the Office of the Recorder of Santa Clara
County, and the Title Company shall have issued or committed to issue to
Purchaser Title Company’s lender’s policy of title insurance (ALTA 1970 form)
for $7,000,000, insuring the second lien priority of the Deed of Trust, such
policy of title insurance to be in conformity with the Proforma Policy attached
hereto as Exhibit F, provided that Purchaser shall be the beneficiary, and
(iii) executed and delivered the Security Agreement in the form attached hereto
as Exhibit E.

(b) Representations and Warranties; Covenants. The representations and
warranties of the Company shall be true, correct and complete in all respects as
of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date
(which shall be true, correct and complete as of such date)) and the Company
shall have performed, satisfied and complied with in all respects the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Closing Date. The
Purchaser shall have received a certificate, executed by the principal financial
officer of the Company, dated as of the Closing Date, to the foregoing effect.

(c) Reservation of Common Stock. As of the Closing Date, the Company shall have
reserved out of its authorized and unissued Common Stock, solely for the purpose
of effecting the conversion of the Note, 1,500,000 shares of its Common Stock
and shall have sufficient authorized and unissued shares of Common Stock to
reserve such amount.

(d) Good Standing Certificates. The Company shall have delivered to Purchaser a
certificate evidencing the incorporation and good standing of the Company in
Delaware issued by the Secretary of State of Delaware as of a date within ten
days of the Closing Date and a certified copy of the Company’s articles of
organization, certified by the Secretary of State of Delaware, as of a date
within ten days of the Closing Date.

(e) Secretary’s Certificate. The Company shall have delivered to such Purchaser
a certificate of the Secretary of the Company, in the form attached hereto as
Exhibit C and dated as of the Closing Date, certifying as to adoption without
subsequent modification or amendment of the form of resolutions of the Board of
Directors of the Company consistent with Section 3(b) of this Agreement and
certifying as to the Company’s certification of incorporation and by-laws, each
as in effect at the Closing.

(f) Filings; Authorizations. The Company shall have made all filings under all
applicable federal and state securities laws necessary to consummate the
issuance of the Securities pursuant to this Agreement in compliance with such
laws, except for any filings that may be made after the Closing.

(g) No Injunctions. No temporary restraining order, preliminary or permanent
injunction or other order or decree, and no other legal restraint or prohibition
shall exist which prevents or arguably prevents the consummation of the
transactions contemplated by the Transaction Documents, nor shall any proceeding
have been commenced or threatened with respect to the foregoing.

(h) No Material Adverse Effect. Between the time of execution of this Agreement
and the Closing Date, no Material Adverse Effect shall occur or become known
(whether or not arising in the ordinary course of business).

(i) Approval by the Company’s Board of Directors. The Transaction Documents
shall have been approved by the Board of Directors of the Company, in the form
hereof and, if attached as an Exhibit hereto, in the form so attached, at a
general or special meeting in accordance with Company by-laws, and other
requirements.

SECTION 7. Miscellaneous(a) Governing Law; Jurisdiction; Waiver of Jury Trial.
This Agreement shall be deemed to be a contract made under the laws of the State
of California, and for all purposes shall be, governed by, and considered in
accordance with, the law of the State of California. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in Santa Clara County, California, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(b) Counterparts. This Agreement may be executed in identical counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same agreement. This Agreement, once executed by a party, may be
delivered to the other parties hereto by facsimile transmission of a copy of
this Agreement bearing the signature of the party so delivering this Agreement.

(c) Headings. The headings of this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(d) Entire Agreement. This Agreement, the Note and the documents referenced
herein and therein constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein and therein. This Agreement, the Note, the Registration and Standstill
Agreement and the Voting Agreement supersede all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof and thereof.

(e) Amendments. This Agreement may not be modified or amended except pursuant to
an instrument in writing signed by the Company and Purchaser.

(f) Waivers. No provision of this Agreement may be amended or waived other than
by an instrument in writing signed by the Company and the Purchaser. No
consideration shall be offered or paid to any person to amend or consent to a
waiver or modification of any provision of this Agreement unless the same
consideration also is offered to all of the parties to this Agreement.

(g) Expenses. Except as otherwise provided herein, the Company and Purchaser
shall bear their own legal and other expenses with respect to this Agreement and
the transactions contemplated hereby.

(h) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile, provided that such notice
is also delivered via regular mail; or (iii) 1 Business Day after deposit with a
nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:



      If to the Company:

Sipex Corporation

233 South Hillview Drive

Milpitas, CA 95035

Telephone: (408) 934-7547

Facsimile: (408) 935-7678

Attention: Ray Wallin, CFO



      with a copy to:

Wilson Sonsini Goodrich & Rosati

650 Page Mill Road

Palo Alto, CA 94304

Telephone: (650) 493-9300

Facsimile: (650) 493-6811

Attention: Robert G. Day

If to Purchaser, to its address and facsimile number set forth on the signature
page hereto executed by it, with copies to such Purchaser’s representatives as
set forth thereon, or at such other address and/or facsimile number and/or to
the attention of such other person as the recipient party has specified by
written notice given to each other party 5 days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission, or (C) provided by a courier or overnight courier service shall be
rebuttal evidence of personal service, receipt by facsimile, receipt from a
nationally recognized overnight delivery service in accordance with clause (i),
(ii) or (iii) above, respectively.

(i) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(j) Third-Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

(k) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(l) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Purchaser.
Purchaser may assign its rights under this Agreement to any person or persons to
whom the Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions hereof that apply to the Purchaser.

(m) Survival. Unless this Agreement is terminated under Section 8(o) of this
Agreement, the representations and warranties of the Company and the Purchaser
contained in Sections 2 and 3 of this Agreement and the agreements and covenants
set forth in Sections 3, 4 and 5 of this Agreement shall survive until such time
as no Securities remain outstanding. Purchaser shall be responsible only for its
own representations, warranties, agreements and covenants hereunder.

(n) Publicity. On or promptly following the Closing Date, the Company shall file
a Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act, and attaching the
material Transaction Documents (including all attachments, the “8-K Filing”).
Subject to the foregoing, neither the Company nor Purchaser shall issue any
press releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of Purchaser (although the Purchaser shall be
consulted by the Company in connection with any such press release prior to its
release and shall be given the opportunity to review its contents), to make any
press release or other public disclosure with respect to such transactions
(i) in substantial conformity with the 8-K Filing and contemporaneously
therewith and (ii) as is required by applicable law and regulations. Each of the
Company and the Purchaser shall have the right to approve before issuance any
press releases or any other public statements by the other party with respect to
the transactions contemplated by the Transaction Documents.

(o) Termination. In the event that the Closing shall not have occurred with
respect to the Purchaser on or before 30 Business Days from the date hereof due
to the Company’s or such Purchaser’s failure to satisfy the conditions set forth
in Sections 6 and 7 of this Agreement (and the nonbreaching party’s failure to
waive such unsatisfied conditions), the nonbreaching party shall have the option
to terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any non-breaching party to any other
party, and the Company shall return any and all funds paid hereunder to the
Purchaser no later than the close of business on the Business Day following such
termination; provided, however, that if this Agreement is terminated pursuant to
this Section 8(o).

(p) Remedies. Purchaser and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights to recover damages by reason of any breach of any provision
of this Agreement and to exercise all other rights granted by law. Furthermore,
the Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under this Agreement, any remedy at law
may prove to be inadequate relief to the Purchaser. The Company therefore agrees
that the Purchaser shall be entitled to seek temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages and
without posting a bond or other security.

3

IN WITNESS WHEREOF, the parties have caused this Securities Purchase Agreement
to be duly executed as of the date first written above.

 
 
“COMPANY”
 
SIPEX CORPORATION
 
 
By: /s/ Ralph Schmitt
 
 
Name: Ralph Schmitt
 
 
Title: Chief Executive Officer and President
 

[Signature of the Purchaser on Following Page]

4

 
 
“PURCHASER”
 
RODFRE HOLDINGS LLC
 
By: /s/ Joseph Prudente
 
 
(signature of authorized representative)
 
Name: Joseph Prudente
 
 
Its: Director
 
 
Address: 41 Main Street, Bolton, MA, 01740
 
 
Telephone: (978) 779-3000
 
 
Fax: (978) 779-3050
 
 
Tax I.D. or SSN: 47-0935666

5

EXHIBIT A

FORM OF NOTE

6

EXHIBIT B

7

FORM OF DEED OF TRUST
EXHIBIT C

8

SECRTARY’S CERTIFICATE
SCHEDULE A

WIRE INSTRUCTIONS

         
BANK:
  FC-Silicon Valley Bank

 
       
 
  3003 Tasman Drive
 
       
 
  Santa Clara, CA 95054 USA

ACCOUNT NAME:
  Sipex Corporation

 
       
ACCOUNT NUMBER:
    3300439362  
 
       
ROUTING AND TRANSIT #:
    121140399  
 
       
SWIFT CODE:
  SVBKUS6S

 
       

9